DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/16/2021.  Claim 52 has been amended. Claims 52-76 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/08/2021 and 12/13/2021 has/have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 52 recites – “dynamically and iteratively update at least one of the one or more predictive models based on the one or more performance characteristics of the one or more active promotions”. The Applicant’s specification makes no mention of the language “dynamically” and “iteratively” which were added in the amendments filed on 12/16/2021. According to the Arguments/Remarks filed on 12/16/2021, Applicant states that ¶¶ [0032] [0033] of the Applicant’s specification provide support for such a limitation (See Applicant’s Arguments pages 17-18). Examiner notes that there is no explicit definition or even a disclosure of “dynamically” or “iteratively” within the Applicant’s specification. Examiner uses BRI to interpret such a limitation to be updating the predictive model with current data about active promotions. Claims 53-76 (Dependent on Claim 52) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 52-76 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 52 recites a system for generating promotion pricing parameters based on estimated revenue derived from revenue equation and predictive modeling of historical promotions. Under Step 2A, Prong I, claim 52 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating promotion pricing parameters based on estimated revenue derived from revenue equation and predictive modeling of historical promotions is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include retrieve, by the processor, historical promotion performance data from a historical promotion performance database; generate, by the processor, one or more predictive models, wherein each of the one or more predictive models is a result of machine learning algorithms that use the historical promotion performance data as a model training set; generate, by the processor, a revenue equation based on at least the one or more predictive models; determine, by the processor, an estimated revenue to be received by a promotion and marketing service using the revenue equation based on one or more input sets of promotion pricing parameters provided as input to the revenue equation; dynamically select at least one of the one or more input sets of promotion pricing parameters for the proposed promotion based on the estimated revenue; generate, by the processor, one or more active promotions based on the selected at least one of the one or more input sets of promotion pricing 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 52 has recited the following additional elements: Apparatus, Processor, Memory, and Database. These additional elements recited in claim 52 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, (i.e. apparatus, see ¶ [0079] of Applicant’s specification), and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: 
Generating predictive models utilizing machine learning algorithms on historical data being used as a training set is a limitation that is considered as adding insignificant extra-solution activity to the judicial exception because it is a well-understood, routine, and conventional computer function (See Wikipedia: Predictive modelling – “Predictive modelling uses statistics to predict outcomes.[1] Most often the event one wants to predict is in the future, but predictive modelling can be applied to any type of unknown event, regardless of when it occurred…Models can use one or more classifiers in trying to determine the probability of a set of data belonging to another set…Depending on definitional boundaries, predictive modelling is synonymous with, or largely overlapping with, the field of machine learning, as it is more commonly referred to in academic or research and development contexts. When deployed commercially, predictive modelling is often referred to as predictive analytics.”) since the 1990s (See: Geisser, Seymour (1993). Predictive Inference: An Introduction. Chapman & Hall. p. [page needed]. ISBN 978-0-412-03471-8.). 
Dynamically and iteratively update at least one of the one or more predictive models based on the one or more performance characteristics of the one or more active promotions is a limitation that is considered as adding insignificant extra-solution activity to the judicial exception because it is a well-understood, routine, and conventional computer function. Merely updating a model with current performance characteristics is seen as a well-understood, routine, and conventional computer function because the courts have stated that “receiving, processing, and storing data” and “electronic recordkeeping” (See Alice Corp.).
Therefore, generating predictive models utilizing machine learning algorithms on historical data being used as a training set and dynamically and iteratively update at least one of the one or more predictive models based on the one or more performance characteristics of the one or more active promotions are additional limitations that do not amount to significantly more than the judicial 
Dependent claims 53-76 further recite the system of claim 52. Dependent claims 53-76 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 52. For example, claims 53-76 further describe the limitations for generating promotion pricing parameters based on estimated revenue derived from revenue equation and predictive modeling of historical promotions – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 53-76, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 52-58, 61, 64, and 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,650,079 to Fano in view of U.S. Patent 7,072,848 to Boyd.

With respect to Claim 52:
Fano teaches:
An apparatus for determining one or more promotion pricing parameters for a proposed promotion, the apparatus comprising a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to (Fano: Col. 18 Lines 36-47):
retrieve, by the processor, historical promotion performance data from a historical promotion performance database (i.e. retrieve historical shopping data including promotions accepted by customers which is stored in training transactional database) (Fano: Col. 7 Lines 64-67 to Col. 8 Lines 1-10 “A. Training System for Customer Model…In the drawings where like reference numerals refer to like elements, FIG. 1 is a block diagram of a customer model training system 100. The training system 100 ;
generate, by the processor, one or more predictive models, wherein each of the one or more predictive models is a result of machine learning algorithms that use the historical promotion performance data as a model training set (i.e. generate predictive models based on machine learning algorithms applied to historical promotional data) (Fano: Col. 10 Lines 55-63 “As discussed above, another type of methodology is machine learning. There are several examples of machine learning methodologies, such as decision-tree based and linear based methodologies. The examples of machine learning methodologies are merely for illustrative purposes. Other types of machine learning methodologies are possible. In contrast to rule-based prediction, the machine learning determines the IP) binary classifications using a machine learning technique, such as supervised learning.” Furthermore, as cited in Col. 14 Lines 47-54 “Another attribute of the customer model is a promotion sensitivity, which may be generated by the promotion sensitivity training module 232. The promotion sensitivity training module 232 may provide a measure of a customer's response to a promotion, such as a sale, or coupon offering. The promotion sensitivity training module 232 may determine various aspects of promotion sensitivity, such as hoarding and price efficiency.”);
generate, by the processor, a revenue equation based on at least the one or more predictive models (i.e. revenue heuristics equations is based on model) (Fano: Col. 34 Lines 53 to Col. 35 Lines 1-7 “The revenue heuristics may encode the relative increase or decrease in revenues in the short-term (promotion duration) and long term ( e.g., 4 replenishment rates after promotion). short_tccm = (base - ;
determine, by the processor, an estimated revenue to be received by a promotion and marketing service using the revenue equation based on one or more input sets of promotion pricing parameters provided as input to the revenue equation (i.e. determine estimated revenue based on promotion parameters as input to the revenue heuristics equation) (Fano: Col. 34 Lines 52-67 to Col. 35 Lines 1-7 “2. Revenue Heuristics…The revenue heuristics may encode the relative increase or decrease in revenues in the short-term (promotion duration) and long term ( e.g., 4 replenishment rates after promotion)…h short_tccm = (base - discount) · sens(b ase - discount) · num_ visits {hoarding_score if sens(base - discount) > .5 h1 ong_tcrm = 0 else (1 7) (1 8)…where base is the base price for the product, discount is the discount offered, the discount price is base-discount, sens (base-discount) is the price sensitivity to the discount price, and hoarding_score is the difference in revenue over next several replenishment cycles (i.e., difference in the baseline revenue for this customer). The brand revenue heuristic may be evaluated by summing either the short or long term revenue heuristics over all products in the brand. Therefore, the revenue heuristics are an indicator of the incremental revenue (i.e., difference in revenue between what is expected with and without promotion), both in the short term and long term.”);
dynamically select at least one of the one or more input sets of promotion pricing parameters for the proposed promotion based on the estimated revenue (i.e. dynamically set promotion parameter to be the given range) (Fano: Col. 32 Lines 59 to Col. 33 Lines 1-8 “B. Optimization…The initial parameter selection module 1210 may optimize the objective function for the promotion f(x 1 ... xn) for any one, some, or all of the promotion parameters x1 ... xn. The optimization may be performed using non-linear optimization. Further, the optimization may be a local optimization or a global optimization. In addition to the goals, some of the parameters of the promotion may be given ranges. For example, the duration of the promotion may be given a range of 1 week to 10 weeks, and the optimization may optimize the duration parameter to within the prescribed range.” Furthermore, as cited in Col. 31 Lines 65-67 to Col. 32 Lines “Referring to FIG. 12, there is shown a block diagram of a promotion planning system 1200. The promotion planning system 1200 includes an initial parameter selection module 1210, which may select initial parameters for the promotion. Instead of using an ad-hoc process of selecting parameters for a promotion, one aspect of the invention is to derive the parameters from optimization of the goals of the promotion. As discussed above, there may be a variety of goals of a promotion. The goals of the promotion may be entered via an input/output device 1250, and transmitted to the initial parameter selection module 1210.”);
generate, by the processor, one or more active promotions based on the selected at least one of the one or more input sets of promotion pricing parameters (i.e. generate active discounts based on selected inputs) (Fano: Col. 37 Lines 4-6 “If a promotion is run during the predetermined period, the parameters of the promotion, used for input to the promotion planning module, may be known.” Furthermore, as cited in Col. 37 Lines 44-54 “After the subsets are determined, a simulation may be run with parameters describing the next two weeks of any discounts or advertising for ½ gallons of Minute Maid® orange juice. The output of the simulation may include a number of units of ½ gallons of Minute Maid® orange juice sold due to the promotion and a number of units of ½ gallons of Minute Maid® ;
monitor, by the processor, one or more performance characteristics of the one or more active promotions (i.e. monitor projection of promotion) (Fano: Col. 35 Lines 35-62 “FIG.13 shows an example of an output from the promotion simulator 1230. The output is for a specific brand of whisky. As discussed above, the promotion simulator may be for any product category. The projection details show one representation of the results of the simulation. The projection details may include, but are not limited to: (1) the duration of the promotion; (2) the number of customers targeted by the promotion (i.e., the subset of the customers); (3) the number of expected visits (based on the frequency of visits attribute for the customer, the last visit of the customer, and the duration, the number of visits may be calculated for each customer in the subset and summed); ( 4) the number of expected impressions (i.e., the number of times consumers are presented with the promotion); (5) the average number of impressions per switch; (6) the brand switches because of the promotion; (7) the brand extensions because of the promotion; (8) the new trials of the brand; (9) the non-promotion volume (i.e., the number of units of the brand sold which are not tied to the promotion); (10) the promotion volume (i.e., the number of units of the brand sold which are tied to the promotion); (11) promotion cost (i.e., the total cost of the discounts for the promotion volume; (12) the discount per impression; (13) the cost per switch (i.e., the promotion cost divided by the number of brand switches); (14) the revenues from the promotion; and ( 15) the incremental revenue for a predetermined number of replenishment cycles due to the promotion. Further, the incremental lift for a predetermined number of replenishment cycles due to the promotion may be determined.”); and
dynamically and iteratively update at least one of the one or more predictive models based on the one or more performance characteristics of the one or more active promotions (i.e. updating model based on current transaction which includes redemption data associated with active promotions) (Fano: .
Fano does not explicitly disclose cause storage of the one or more performance characteristics of the one or more active promotions to the historical promotion performance data in the historical promotion performance database.
However, Boyd further discloses cause storage of the one or more performance characteristics of the one or more active promotions to the historical promotion performance data in the historical promotion performance database (i.e. transaction performance is .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Boyd’s causing storage of the performance characteristics of the active promotions to the historical promotion performance data in the historical promotion performance database to Fano’s apparatus for determining one or more promotion pricing parameters for a proposed promotion. One would have been motivated to do this because “these modules cooperate to implement statistical market response estimation that provides statistically stable, fact-based information on customer response to promotions. The modules further allow data capture to leverage enterprise and supply chain data sources.” (Boyd: Col. 2 59-63).

With respect to Claim 53:
Fano teaches:
The apparatus of Claim 52, wherein the historical promotion performance data comprises, for each of one or more past promotions, a promotion type, a merchant category, a discount level, an accepted promotion value, a promotion date range, a number of received promotion impressions, a number of offered promotions, a promotion redemption rate, and a promotion refund rate (Fano: Col. 31 Lines 26-64 “With regard to goals, promotion planning is often difficult in terms of trying to select the parameters of the promotion which may meet the goals of the promotion. Examples of general goals include, but are not limited, to brand, revenue, lift, and market share. Brand goals are generally related to a specific brand, and can include: (1) brand switches ( e.g., the number of switches to the brand which is subject to the promotion); (2) brand extensions ( e.g., number of purchases of a product which is related to a brand); (3) new trials of a product; and (4) loyalty rate for existing customers. Revenue goals may be classified as: (1) short term revenues (increase in percentage or amount of sales over a predetermined period, such as the following 2 weeks); (2) long term revenues (increase in percentage or amount of sales over a predetermined period, such as the following 3 months); (3) trend; and (4) brand revenue (revenue for a brand as a whole, such as the entire Ivory® line of products, or revenue for a specific brand product, such as Ivory® soap). Lift goals may relate to an increase in volume of current sales without regard to revenue. Market share relates to an increase in percent of the market share relative to another party in the market. The parameters of the promotion may include any one or all of the following: (I) the duration of the promotion (such as the number of day, weeks, months, etc.); (2) the discount applied (such as a percentage reduction, a fixed amount reduced from the price, a sale price, etc.); (3) any values for the attributes of the customer model ( such as ranges of values for behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product category substitution, basket variability, frequency of shopping). For example, attributes may include any one or all of the following: (1) minloy, maxloy, which may be the minimum and maximum loyalty scores for the consumers in the target group; (2) minhoard, maxhoard, which may be the minimum and maximum .

With respect to Claim 54:
Fano teaches:
The apparatus of Claim 52, wherein the one or more performance characteristics comprise at least one of a promotion redemption rate, a promotion size, or a promotion refund rate (Fano: Col. 31 Lines 26-64 “With regard to goals, promotion planning is often difficult in terms of trying to select the parameters of the promotion which may meet the goals of the promotion. Examples of general goals include, but are not limited, to brand, revenue, lift, and market share. Brand goals are generally related to a specific brand, and can include: (1) brand switches ( e.g., the number of switches to the brand which is subject to the promotion); (2) brand extensions ( e.g., number of purchases of a product which is related to a brand); (3) new trials of a product; and (4) loyalty rate for existing customers. Revenue goals may be classified as: (1) short term revenues (increase in percentage or amount of sales over a predetermined period, such as the following 2 weeks); (2) long term revenues (increase in percentage or amount of sales over a predetermined period, such as the following 3 months); (3) trend; and (4) brand revenue (revenue for a brand as a whole, such as the entire Ivory® line of products, or revenue for a specific brand product, such as Ivory® soap). Lift goals may relate to an increase in volume of current sales without regard to revenue. Market share relates to an increase in percent of the market share relative to another party in the market. The parameters of the promotion may include any one or all of the following: (I) the duration of the promotion (such as the number of day, weeks, months, etc.); (2) the discount applied (such as a percentage reduction, a fixed amount reduced from the price, a sale price, etc.); (3) any values for the attributes of the customer model ( such as ranges of values for .

With respect to Claim 55:
Fano teaches:
The apparatus of Claim 52, wherein the one or more predictive models comprises a demand model to predict an expected demand for the proposed promotion (i.e. model to predict product to be purchased) (Fano: Col. 19 Lines 22-26 “FIG. 4 shows an expanded block diagram of the shopping list prediction runtime module 320. As discussed above, the shopping list training module 232 may use a plurality of methodologies in which to generate the attributes of a shopping list in the customer model.” Furthermore, as cited in Col. 19 Lines 48-54 “The hybrid prediction runtime module 412 may provide a hybrid approach, between machine learning and rule-based methods, to generating a shopping list. The hybrid prediction runtime module 412 may select one of the prediction methods or a combination of the prediction methods in order to formulate a probability that a particular product category may be purchased by the customer on this shopping trip.”).

With respect to Claim 56:
Fano teaches:
The apparatus of Claim 55, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: train the demand model using the historical promotion performance data as a demand training set, such that training includes predictively analyzing an impact of various promotion parameters on a promotion size of past promotion offerings (i.e. train model using historical promotion data such as number of transactions or basket size) (Fano: Col. 28 Lines 45-60 “The shopping list prediction runtime module 320 was tested using data for several thousand customers. The dataset contained transaction data describing the purchases made by over 150,000 customers in a grocery store over two years. From this overall set, 22,000 of the customers shopped between 20 and 300 times, which was a legitimate population for whom to predict shopping lists. This population was sampled to produce a dataset of 2200 customers with 146,000 associated transactions. Because the number oftransact10ns for each customer followed a power law, uniform random sampling to select 10% of the customers would have resulted in a sample skewed towards customers with small number of transactions. To obtain a representative sample, the population was split into deciles along three attributes: total amount spent, total number of transactions, and # transactions/ amount spent.” Furthermore, as cited in Col. 23 Lines 45-66 “The basket variability runtime module 526 may access the basket variability attribute of the customer model to determine whether, and/or what type of promotion to offer a particular customer. The basket variability attribute is an indicator of how much a given customer's total spending during a visit tends to vary from visit to visit. Awareness of a customer' s basket variance can be used to choose between margin maximization tactics ( e.g. discount on high margin products) or revenue maximization tactics ( e.g. discounts on larger pack sizes). In particular, using the basket variance, the basket variability runtime module 526 may offer promotions designed to grow basket size (such as, 3 products for the price of 4), or promotions designed to maximize margin (such as 10% off a high margin brand). For example, if the customer has a high variability (i.e., the variance is significantly greater than average so that the customer does not have a .

With respect to Claim 57:
Fano teaches:
The apparatus of Claim 55, wherein the demand model includes a regression analysis of the historical promotion performance data (i.e. regression analysis is applied to promotional data) (Fano: Col. 11 Lines 12-23 “As discussed above, there are several machine learning methodologies. One machine learning methodology may use decision trees to predict each class label, such as C4.5 (see J. R. Quinlan, C4.5: Programs For Machine Learning, Morgan Kaufmann Publishers Inc., San Francisco, Calif., USA 1993). Another machine learning methodology may use linear methods to learn each class, such as Perceptron, Winna, Naïve Bayes, Linear Discriminant Analysis, Logistic Regression, Separating Hyperplanes. These linear methods offer several advantages in a real-world setting, most notably the quick evaluation of generated hypotheses and their ability to be trained in an on-line fashion.”).

With respect to Claim 58:
Fano teaches:
The apparatus of Claim 57, wherein the regression analysis is employed to ascertain correlations between particular parameters and a promotion size (i.e. basket variability is determined in order to determine correlations between revenue and basket size of promotions) (Fano: Col. 23 Lines 45-66 “The basket variability runtime module 526 may access the basket variability attribute of the customer model to determine whether, and/or what type of promotion to offer a particular customer. The basket .

With respect to Claim 61:
Fano does not explicitly disclose the apparatus of Claim 52, wherein the one or more predictive models comprises a margin model to determine an expected margin for the promotion and marketing service for each potential sale of the proposed promotion.
However, Boyd further discloses wherein the one or more predictive models comprises a margin model to determine an expected margin for the promotion and marketing service for each potential sale of the proposed promotion (i.e. utilize market response model to determine an expected margin for promotion) (Boyd: Col. 16 Lines 25-48 “Maximums can also be set (e.g. we can have at most a 10% margin on the sale of Dress Shirts). The user may set fixed margins which allow a target margin to be established (e.g., all products within the casual wear product line must have a margin of 14%) by setting the Min/Max incentive budget at global level, the user may specify a total "Incentive Budget" for a given time period (e.g., the total amount of 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Boyd’s margin model to determine an expected margin for the promotion and marketing service for each potential sale of the proposed promotion to Fano’s apparatus for determining one or more promotion pricing parameters for a proposed promotion. One would have been motivated to do this because “these modules cooperate to implement statistical market response estimation that provides statistically stable, fact-based information on customer response to promotions. The modules further allow data capture to leverage enterprise and supply chain data sources.” (Boyd: Col. 2 59-63).

With respect to Claim 62:
Fano teaches:
The apparatus of Claim 61, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: train the margin model using the historical promotion performance data as a margin training set, such that training includes predictively analyzing an impact of various promotion parameters on merchant return-on-investments (ROIs) of past promotions and predicting a maximum margin available to the promotion and marketing service to ensure a threshold ROI for a merchant (i.e. threshold is applied to training model in order to ensure high margin and revenue maximization) (Fano: Col. 30 Lines 11-22 “For the shopping list prediction runtime module 320 using the linear classification methods, the activation values output by the shopping list prediction runtime module 320 were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module 320 performance. FI GS. 10 and 11, show the performance of the shopping list prediction module 110 using Winnow and Perceptron classifiers at different confidence thresholds. The activations were normalized to confidence values between -1 and + 1, with the original training threshold mapped to 0.” Furthermore, as cited in Col. 23 Lines 50-58 “Awareness of a customer' s basket variance can be used to choose between margin maximization tactics ( e.g. discount on high margin products) or revenue maximization tactics ( e.g. discounts on larger pack sizes). In particular, using the basket variance, the basket variability runtime module 526 may offer promotions designed to grow basket size (such as, 3 products for the price of 4), or promotions designed to maximize margin (such as 10% off a high margin brand).”).

With respect to Claim 64:
Fano teaches:
The apparatus of Claim 61, wherein the margin model includes a regression analysis of the historical promotion performance data (Fano: Col. 11 Lines 12-23 “As discussed above, there are several machine learning methodologies. One machine learning methodology may use decision trees to predict each class label, such as C4.5 (see J. R. Quinlan, C4.5: Programs For Machine Learning, Morgan Kaufmann Publishers Inc., San Francisco, Calif., USA 1993). Another machine learning methodology may .

With respect to Claim 67:
Fano teaches:
The apparatus of Claim 52, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus to: determine a range of feasible promotion pricing parameters based on the historical promotion performance data (i.e. determines discount range based on customers’ past history of promotion) (Fano: Col. 22 Lines 2-8 “Moreover, if a variety of promotions may be offered to the customer (e.g., 10%, 20%, 30% off; or 2 for 1, 3 for 2, etc.), the price sensitivity runtime module 520 may provide the amount of discount for the promotion given the past history of the customer and the price sensitivity of the customer, as indicated by the price sensitivity attribute.”).

With respect to Claim 68:
Fano does not explicitly disclose the apparatus of Claim 67, wherein determining the range of feasible promotion pricing parameters includes at least a minimum value and maximum value for each promotion pricing parameter, wherein the minimum value and maximum value for each promotion pricing parameter are within a predefined number of standard deviations of the means of the promotion pricing parameter or a combination of promotion pricing parameters.
However, Boyd further discloses wherein determining the range of feasible promotion pricing parameters includes at least a minimum value and maximum value for each promotion pricing parameter, wherein the minimum value and maximum value for each promotion pricing parameter are within a predefined number of standard deviations of the means of the promotion pricing parameter or a combination of promotion pricing parameters (i.e. input levels are within incentive levels which are combinations of promotion parameters) (Boyd: Col. 17 Lines 1-29 “Set fixed incentive levels. The user can set the incentive level to be a certain fixed amount (e.g., 7%) for all choices in the group. Equality constraints on incentive levels. The user can specify that all the incentive levels must be the same for all choices within the group. If this is not the case, then the incentive levels can vary independently. Min/Max constraints on incentive levels. The user can specify that all the incentive levels within the group lie between specified min and max values. The user may specify a min or a max or both. Set fixed margins. Margin for a choice is defined as (List Price-Discount Amount-Cost)/(Cost). The user can specify that all margins within the group must be a certain amount (e.g., 8%). Min/Max constraints on margin. The user can specify that all the margins within the group lie between specified min and max values. The user may specify a min or a max or both.” Furthermore, as cited in Col. 18 Lines 56-61 “Various levels of alert severity may be defined in step 1320. The severity relates the degree of deviation from a baseline value to an actual value. The user needs to specify thresholds against which comparison is made, based on business domain knowledge and practice, and then input them into the appropriate data table.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Boyd’s determining the range of feasible promotion pricing parameters includes at least a minimum value and maximum value for each promotion pricing parameter, wherein the minimum value and maximum value for each promotion pricing parameter are within a predefined number of standard deviations of the means of the promotion pricing parameter or a combination of promotion pricing parameters to Fano’s apparatus for 

With respect to Claim 69:
Fano does not explicitly disclose the apparatus of Claim 67, wherein the one or more input sets of promotion pricing parameters provided as input to the revenue equation are based on the range of feasible promotion pricing parameters.
However, Boyd further discloses wherein the one or more input sets of promotion pricing parameters provided as input to the revenue equation are based on the range of feasible promotion pricing parameters (i.e. ranges of discount price is used as input in order to evaluate revenue via equation) (Boyd: Col. 13 Lines 40-52 “When performing profit maximization, the EM 800 predicts the ability of the promotion scheme to change profits, step 845. The EM 800 looks to the sales price and the expected change in sales for a product. The EM 800 then uses these values to estimate expected revenues attributable to the promotion scheme. Where the EM 800 cannot measure costs, it proposes a revenue maximizing promotion scheme. The EM 800 may also receive an estimate of costs produced by the COSM 1000, as described below. The EM 800 may then find the expected profits attributed to the promotion scheme by subtracting estimated costs from the estimated revenues.” Furthermore, as cited in Col. 15 Lines 1-15 “To guide the operation of the OM 1100, the user can establish business constraints to better reflect the needs of their business. For example, in the set fixed incentive levels, the user can identify an incentive level that should apply for any selected products or segments (i.e., all menswear 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Boyd’s input sets of promotion pricing parameters provided as input to the revenue equation are based on the range of feasible promotion pricing parameters to Fano’s apparatus for determining one or more promotion pricing parameters for a proposed promotion. One would have been motivated to do this because “these modules cooperate to implement statistical market response estimation that provides statistically stable, fact-based information on customer response to promotions. The modules further allow data capture to leverage enterprise and supply chain data sources.” (Boyd: Col. 2 59-63).

With respect to Claim 70:
Fano teaches:
The apparatus of Claim 67, wherein generating the revenue equation is based on at least the one or more predictive models and the range of feasible promotion pricing parameters (i.e. revenue heuristics equation is based on promotion discount value or base price parameters and utilizing brand loyalty model) (Fano: Col. 34 Lines 53-67 to Col. 35 Lines 1-7 “2. Revenue Heuristics…The revenue heuristics may encode the relative increase or decrease in revenues in the short-term (promotion duration) and long term ( e.g., 4 replenishment rates after promotion). h short_tccm = (base - discount) · sens(b ase - discount) · num_ visits {hoarding_score if sens(base - discount) > .5 h1 ong_tcrm = 0 else .

With respect to Claim 71:
Fano teaches:
The apparatus of Claim 52, wherein the selected at least one of the one or more input sets of promotion pricing parameters comprises a selected promotion margin received by the promotion and marketing service for sales of the proposed promotion (i.e. inputs of promotions parameters include discount value applied for the promotion) (Fano: Col. 31 Lines 47-64 “The parameters of the promotion may include any one or all of the following: (1) the duration of the promotion (such as the number of day, weeks, months, etc.); (2) the discount applied (such as a percentage reduction, a fixed amount reduced from the price, a sale price, etc.); (3) any values for the attributes of the customer model ( such as ranges of values for behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product category substitution, basket variability, frequency of shopping). For example, attributes may include any one or all of the following: (1) minloy, maxloy, which may be the minimum and maximum loyalty scores for the consumers in the target group; (2) minhoard, maxhoard, which may be the minimum and maximum hoarding scores for the consumers in the target group; (3) minsensitivity, maxsensitivity, which may be the minimum and maximum price sensitivity scores for the consumers; .

With respect to Claim 72:
Fano teaches:
The apparatus of Claim 52, wherein the memory and the computer program code are further configured to, with the processor, cause the apparatus: capture, via a merchant self-service interface, an initial set of promotion pricing parameters from a merchant (i.e. merchant system such as grocery store system, which includes a check in terminal, is used to collect transactional information such as historical promotion pricing parameters) (Fano: Col. 27 Lines 14-39 “The Grocery System 700 may further include a transactional data system 720. The runtime transactional data system 720 may include a transactional database 722 and a transactional data collection module 724. The transactional data collection module 724 may include a device, such as a bar code scanner, for identifying the product categories a customer intends to purchase. The transactional data collection module 724 may be located at the grocery stores checkout counter to determine the product categories actually purchased by customer at the end of a particular transaction. The customer may be identified by the transactional data collection module 724 in a variety of ways, such as by scanning a store loyalty card or using biometric identification techniques. Alternately, the transactional data collection module 724 may be located next to or within the access points 748, 750, 752. This allows the Grocery System to identify the product categories a customer is intending to buy during the transaction. Many of the components of the Grocery System 700 may be implemented in a computer system. For example, the shopping list prediction runtime module 710, individualized application runtime module 730, and portions of the transactional database system 720, such as the transactional database 722 and the customer interface system 740, such as the customer .

With respect to Claim 73:
Fano teaches:
The apparatus of Claim 72, wherein the one or more input sets of promotion pricing parameters includes the initial set of promotion pricing parameters from the merchant (i.e. retail establishments select parameters of the promotion which include the promotion pricing) (Fano: Col. 31 Lines 2-11 “The parameters of the promotion may include any one or all of the following: (I) the duration of the promotion (such as the number of day, weeks, months, etc.); (2) the discount applied (such as a percentage reduction, a fixed amount reduced from the price, a sale price, etc.); (3) any values for the attributes of the customer model ( such as ranges of values for behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product category substitution, basket variability, frequency of shopping). For example, attributes may include any one or all of the following: (1) minloy, maxloy, which may be the minimum and maximum loyalty scores for the consumers in the target group; (2) minhoard, maxhoard, which may be the minimum and maximum hoarding scores for the consumers in the target group; (3) minsensitivity, maxsensitivity, which may be the minimum and maximum price sensitivity scores for the consumers; and (4) mintrial, maxtrial, which may be the minimum and maximum new trial rate scores for the consumers.”). 

With respect to Claim 74:
Fano teaches:
The apparatus of Claim 73, wherein dynamically selecting at least one of the one or more input sets of promotion pricing parameters for the proposed promotion based on the estimated revenue comprises: applying the initial set of promotion pricing parameters from the merchant to the revenue equation (Fano: Col. 32 Lines 59 to Col. 33 Lines 1-8 “B. Optimization…The initial parameter selection module 1210 may optimize the objective function for the promotion f(x 1 ... xn) for any one, some, or all of the promotion parameters x1 ... xn. The optimization may be performed using non-linear optimization. Further, the optimization may be a local optimization or a global optimization. In addition to the goals, some of the parameters of the promotion may be given ranges. For example, the duration of the promotion may be given a range of 1 week to 10 weeks, and the optimization may optimize the duration parameter to within the prescribed range.” Furthermore, as cited in Col. 31 Lines 65-67 to Col. 32 Lines “Referring to FIG. 12, there is shown a block diagram of a promotion planning system 1200. The promotion planning system 1200 includes an initial parameter selection module 1210, which may select initial parameters for the promotion. Instead of using an ad-hoc process of selecting parameters for a promotion, one aspect of the invention is to derive the parameters from optimization of the goals of the promotion. As discussed above, there may be a variety of goals of a promotion. The goals of the promotion may be entered via an input/output device 1250, and transmitted to the initial parameter selection module 1210.”); 
generating a modified set of promotion pricing parameters by modifying the initial set of promotion pricing parameters from the merchant to the revenue equation as applied to the revenue equation (i.e. generating modified parameters of promotion, wherein parameters include pricing of promotion) (Fano: Col. 36 Lines 16-28 “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and ; and 
selecting the modified set of promotion pricing parameters (i.e. selecting the modified parameters) (Fano: Col. 36 Lines 16-28 “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion.”).

With respect to Claim 75:
Fano teaches:
The apparatus of Claim 74, wherein modifying the initial set of promotion pricing parameters comprises varying one or more promotion pricing parameters included in the initial set of promotion pricing parameters to maximize the revenue equation (i.e. modify parameters of promotion, wherein parameters include pricing of promotion) (Fano: Col. 36 Lines 16-28 “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion.” Furthermore, as cited in Col. 31 Lines 47-64 “The parameters of the promotion may include any one or all of the following: (I) the duration of the promotion (such as the number of day, weeks, months, etc.); (2) the discount applied (such as a percentage reduction, a fixed amount reduced from the price, a sale price, etc.); (3) any values for the attributes of the customer model ( such as ranges of values for behavior, brand loyalty, wallet share, price sensitivity, promotion sensitivity, product category substitution, basket variability, frequency of shopping). For example, attributes may include any one or all of the following: (1) minloy, maxloy, which may be the minimum and maximum loyalty scores for the consumers in the target group; (2) minhoard, maxhoard, which may be the minimum and maximum hoarding scores for the consumers in the target group; (3) minsensitivity, maxsensitivity, which may be the minimum and maximum price sensitivity scores for the consumers; and (4) mintrial, maxtrial, which may be the minimum and maximum new trial rate scores for the consumers.”).

With respect to Claim 76:
Fano teaches:
The apparatus of Claim 74, wherein modifying the initial set of promotion pricing parameters comprises determining one or more additional promotion pricing parameters not provided by the merchant in the initial set of promotion pricing parameters (i.e. the training module creating new attributes from unmodified data reads on parameters not provided by merchant) (Fano: Col. 8 Lines 40-49 “Referring to FIG. 2, there is show an expanded block diagram of customer model training module 120. The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data). FIG. 2 shows a series of modules which may be performed in creating a customer model.”).


Claim(s) 63 is rejected under 35 U.S.C. 103 as being unpatentable over Fano and Boyd in further view of U.S. Patent 8,407,252 to Bennett.

With respect to Claim 63:
Fano and Boyd do not explicitly disclose the apparatus of Claim 62, wherein the expected margin is a portion of an accepted value received by the promotion and marketing service, that ensures (i) at least the threshold ROI for the merchant, such that when the proposed promotion is redeemed by a consumer towards a purchase of particular goods, services or experiences offered by the merchant, the merchant receives the threshold ROI from the promotion and marketing service to account for at least a portion of a price of the particular goods, services or experiences provided to the consumer, while concurrently (ii) establishing that a minimum amount of revenue is generated by each sale of the proposed promotion.
However, Bennett further discloses wherein the expected margin is a portion of an accepted value received by the promotion and marketing service, that ensures (i) at least the threshold ROI for the merchant, such that when the proposed promotion is redeemed by a consumer towards a purchase of particular goods, services or experiences offered by the merchant, the merchant receives the threshold ROI from the promotion and marketing service to account for at least a portion of a price of the particular goods, services or experiences provided to the consumer, while concurrently (ii) establishing that a minimum amount of revenue is generated by each sale of the proposed promotion (i.e. margin is purchase amount which is sales prices amount less the rebate amount plus a service charge amount and manufacturer adjusts rebate parameter to provide minimum ROI) (Bennet: Col. 19 Lines 19-45 "Of course, there are many variations and further processing functionality that may be applied to this process. For example, the purchase amount may comprise the sales price amount less the rebate amount, and may further comprise a service charge amount. The purchase amount may also comprise an amount lower than the sales price amount, and greater than the sales price amount less the rebate amount. The manufacturer may also control the rebate. This may involve adjusting a rebate parameter or canceling the rebate. Rebate parameters may include, for example, a rebate amount, quantity of rebates offered, rebate offering time frame, rebate terms and conditions, goods or services associated with the rebate, particular sellers to which the rebate applies, manufacturer and/or distributors involved, the issuer, automatic thresholds and conditions under which other rebate parameters will change, passwords and other account information regarding the issuer or other parties involved, etc. In certain embodiments, associated with the block 621, the purchase amount is electronically collected by the seller. The .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Bennett’s expected margin is a portion of an accepted value received by the promotion and marketing service, that ensures (i) at least the threshold ROI for the merchant, such that when the proposed promotion is redeemed by a consumer towards a purchase of particular goods, services or experiences offered by the merchant, the merchant receives the threshold ROI from the promotion and marketing service to account for at least a portion of a price of the particular goods, services or experiences provided to the consumer, while concurrently (ii) establishing that a minimum amount of revenue is generated by each sale of the proposed promotion to Fano’s apparatus for determining one or more promotion pricing parameters for a proposed promotion. One would have been motivated to do this because “the integration of sales and inventory systems from multiple sellers such as those of a manufacturer and the manufacturer's distributors and retailers would make it possible to control the flow of promotional offerings (coupons, rebates, etc.) in an automated way that would also permit adjusting the promotional offerings dynamically to meet sales targets.” (Bennett: Col. 43 Lines 39-45).


Allowable Subject Matter
The following claims are allowable over the prior art:

With respect to Claim 59:
The apparatus of Claim 57, wherein the regression analysis is calculated in accordance with an equation to predict a promotion size: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and each of the a values are constants weights to be derived via the regression analysis, p is a unit price, dis a discount, c is a merchant category or type, sc is a merchant subcategory, ds is a promotion service category, di is a division, and r is a merchant quality score.

With respect to Claim 60:
The apparatus of Claim 59, wherein for a given merchant, each of the merchant category or type, the merchant subcategory, the division, the promotion service category, and the merchant quality score is a known and fixed factor such that particular portions of the equation to predict the promotion size are constant, and after accounting for the known and fixed factors, the promotion size of a particular promotion is calculated by: log q=a1 logp+a2 log d+ao
and wherein ao is a constant representing the known and fixed factors for the particular promotion.

With respect to Claim 65:
The apparatus of Claim 64, wherein the regression analysis is calculated in accordance with an equation to predict a threshold margin: b*=ft1p+ft2d+ft3c+ft4cog+~e
and each of the p values are coefficients to be derived via the regression analysis, b* is the threshold margin that makes a merchant return-on-investment (ROI) greater than or equal to a threshold value, pis a unit price, dis a discount, c is a merchant category or type, and cog is a percentage of a promotion price of particular goods, services or experiences provided to a consumer in exchange for the proposed promotion.

With respect to Claim 66:
The apparatus of Claim 65, wherein for a given merchant, one or more factors of the proposed promotion is a known and fixed factor such that particular portions of the equation to predict the threshold margin are constant, and after accounting for the known and fixed factors, a threshold margin size of a particular promotion is calculated by: b*=ft1p+fti d+fto
and wherein fl o is a constant representing the known and fixed factors for the particular promotion.

Response to Arguments
Applicant’s arguments see page 10 of the Remarks disclosed, filed on 12/16/2021, with respect to the non-statutory double patenting rejection(s) of claim(s) 52-76 have been considered and are persuasive. The Applicant stated “ Without conceding to the propriety of the rejection and in the interest of furthering prosecution, however, Applicant has filed concurrently herewith a terminal disclaimer in view of the above-noted U.S. Patent No. 10,192,243. This terminal disclaimer is being submitted solely for the purpose of removing the double patenting rejection.”  The Examiner agrees and therefore, the rejection(s) of claim(s) 52-76 under the ground of the non-statutory double patenting rejection has been withdrawn.
Applicant’s arguments see pages 10-20 of the Remarks disclosed, filed on 12/16/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 52-76 have been considered but are not persuasive. The Applicant asserts “The Office Action fails to properly appreciate the technical 
Applicant’s arguments see pages 20-23 of the Remarks disclosed, filed on 12/16/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 52-58, 61, 62, 64, and 67-76 over Fano in view of Boyd and claim 63 rejected in further view of Bennett have been considered but are not persuasive. The Applicant asserts “Fano, Col. 36, lines 17-28 (emphasis added). Thus, Fano is merely modifying the parameters related to a planned promotion, which does not disclose or equate to updating the promotion simulator “based on the one or more performance characteristics of the one or more active promotions.” Indeed, Fano cannot disclose this because, as provided by Fano, the promotion of Fano has not yet been offered and, thus, “one or more performance characteristics of the one or more active promotions” cannot become available. Even the portions of Fano relied upon by the Office Action further confirms that Fano failed to disclose this limitation. Col. 36, lines 41-44 make clear that Fano has not offered the simulated promotion: “The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted.” Fano at Col. 36, lines 41-44 (emphasis added). Thus Fano fails to disclose at least “updat[ing] at least one of the one or more predictive models based on the one or more performance characteristics of the one or more active promotions.””  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to Col. 19 Lines 28-39 of the Fano reference; “At runtime, the attributes from the various methodologies may be accessed, using the attribute extraction module 410, and updated based on the runtime current context to generate a shopping list based on the methodology. For example, accessing the customer model using a sub-model generated by a machine learning method, the machine learning runtime module 414 may update the sub-model for the runtime context, including: the replenishment interval at t'; the frequency of interval at t'; the range into which the current acquisition falls; the day of the week of the current shopping trip; the time of the day for the current transaction; and the quarter of the year for the current transaction.” Wherein redemption data associated with active promotions is further disclosed in Col. 36 Lines 29-54. It is clear from the disclosure above that the Fano reference 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
February 15, 2022